 AMERICAN STEEL FOUNDRIES531WE WILL NOT in any other manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form,join, or assistlabor organizations,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain from any or all of suchactivities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the National Labor Relations Act.WE WILL offer to Lynn E. Boyd immediate and full reinstatement to his formeror substantially equivalent position without prejudice to any seniority or otherrights and privileges previously enjoyed; and make him whole for any loss of paysuffered as a result of the discrimination against him.CHRONICLE PUBLISHING COMPANY, INC.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.American Steel Foundries,Cast Armor DivisionandInterna-tional Guards Union of America, Independent.Case No. 13-CA-16.7.April 29, 1955DECISION AND ORDEROn June 29, 1954, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel and the Respondentfiled exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case and hereby adopts the findings and conclusions of the TrialExaminer, only insofar as they are consistent with this Decision andOrder.'We do not agree with the conclusion of the Trial Examiner that theRespondent had not engaged in a refusal to bargain in violation ofi In adopting the TrialExaminer's findings as to jurisdiction,Chairman Farmer andMembers Peterson and Rodgersrely only on that portionof his findings that pertain tothe Respondent'smultistate operations,and on the data with respect to the Respondent'smultistate operations as contained in a stipulation of the partiesdated September 1, 1954.Member Murdock disagreeswith therejectionof the TrialExaminer's reliance on nationaldefense asthe ground for assertionof jurisdiction,which is theground he would use InMember Murdock's opinion,the relianceby hiscolleagueson the ground that this Gov-ernment-owned "moth-balled" plant, which isbeing maintained by the Respondent in astandby condition, is to beconsidered an integralpart of the Respondent's own multistatesteel manufacturingoperations,appearsto be a doubtfulextensionof theconcept ofwhatmay be regardedas an integral part ofa multistate enterprise.112 NLRB No. 66.369028-56-vol. 112-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8 (a) (5) of the Act.The essential facts involve no difficultyand are not in dispute :On March 24, 1953, the Union was certified by the Board.On May25, 1953, the Union and the Respondent entered into a collective-bargaining agreement to expire on December 31, 1953, with furtherprovision that either party may serve notice on the other 60 daysbefore the termination date of a desire to discuss terms for a newcontract.On October 13, 1953, the Union appropriately requesteda meeting with the Respondent to negotiate a new agreement. OnNovember 6, 1953, the Respondent received a petition signed by amajority of the unit employees then employed, stating that they donot wish representation by, or membership in, the Union at the expira-tion of the current contract.On December 10, 1953, a bargaining conference was held betweenthe Respondent and the Union pursuant to the Union's earlier request.The Union initially offered to renew the existing contract, withoutchange.The Respondent refused.The Union then offered to con-tinue the same contract for a term of 6 months, which the Respondentlikewise summarily rejected.The reason given by the Respondentfor refusing the Union's offers-concerning any agreement to takeeffect after the present contract expired-was "because of the knowl-edge we had of the people that they did not want to belong." Inthe Respondent's answer to the General Counsel's complaint, it is ad-mitted that "on or about December 10, 1953, Respondent advised theUnion that it could not recognize the Union as the exclusive repre-sentative of said employeesafter December 31, 1953."[Emphasissupplied.]After December 31, 1953, there were still approximately3 months remaining in the Union's certification year.On December17, 1953, the Union filed its charge with the Board alleging that theRespondent unlawfully refused to bargain.The Trial Examiner found that the Union's offers were for a con-tract term of at least 6 months from December 31, 1953, and in effect,that the Union was thus seeking to extend the Respondent's recognitionof the Union's majority status for a period of more than 1 year beyondthe date of the Union's certification. In these circumstances, herecommends dismissal of the refusal-to-bargain complaint uponreasoning,viz :"As the Union did not seek or display any interest ina contract for the balance of the certificate year and as the Unionnever sought any further dealings with the Respondent after thetermination of the contract on December 31, 1953, the Respondent hasnever been put to the test of failing to honor the Union's certificatefor the remainder of the year which expired on March 23, 1954." Insupport, the Trial Examiner relies squarely uponHinde c DauchPaper Co.,104 NLRB 847, andVulcan Steel Tank Corp.,106 NLRB1278. AMERICAN STEEL FOUNDRIES533The Trial Examiner's conclusion, we believe, is necessarily in con-flictwith the Board's long-settled and judicially approved certifica-tion-year rule.2TheHinde cQ Dauch,case,supra,stated the rule asfollows :A certified union's majority status, in the absence of unusualcircumstances, is conclusively presumed to continue for one yearfollowing certification."Unusual circumstances," as the Board uses that expression, are notfound by the Trial Examiner and are not present in this case?Con-sequently, there could be no question that as a matter of law the Union'smajority" representation was conclusively established at the time ofthe bargaining negotiations on December 10, 1953.Therefore, as ofDecember 10, 1953, the Respondent was bound to bargain-certainlyfor the duration of the certification year. It seems clear to us on thebasis of the record-evidence that the Respondent failed to meet thisobligation to bargain.We cannot comprehend the legal basis upon which our dissentingcolleague ascribes to us a "gross misconception" of the 1-year rule andchallenges as "patently over-extended" this statement of the Board'scertification-year rule.The cases referred to in the footnote below insome of which our colleague joined in the Board holding, all state therule identically or in substance the same as we have quoted it in thetext.Our colleague cites, as authority for a purported correct state-ment of the rule,N. L. R. B. v. Geraldine Novelty Co.,173 F. 2d 14(C. A. 2), an 8 (3) case which in fact did not even involve the issueof an alleged refusal to bargain.The excerpt of that court opinionquoted in the dissent, when read in context, clearly reveals that thecourt did not intend to convey the meaning suggested in the dissent.In context, the court's observation that-"Such a period of stabilityusually extends for about a year in the case of a certified union witha contract, or until near the end of a contract term, if a union contractexists."-ismeaningful only as embracing contracts extendingbe-yond,and not expiringwithin,the certification year.The Trial Examiner regards as a crucial factor, as already noted,that "the Union did not seek or display any interest in a contract forthe balance of the certificate year."At the same time, he finds, asthe record bears out, that neither the Union nor the Respondent offered3 See,eg.,The Baker and Taylor Co,109 NLRB 245;Ideal Roller and ManufacturingCo., 109 NLRB 282 ;Shirlington Supermarket, Inc., et al,108 NLRB 579;Henry Heide,Inc,107 NLRB 1160, and numerous earlier Board casesFor a discussion of court casesthe great weight of which support the rule, seeN. L R. B. v Ray Brooks,204 F. 2d 899(C A. 9), affd 348 U. S 963 As where in the certification year there has been an effective schism in the ranks ofthe union or the union has become defunct. See, e. g,Carson Pine Scott ifCo, 69 NLRB935;General ElectricCo, 96 NLRB 566;Public Service Electric and Gas Co.,59 NLRB325;C if D Batteries,107 NLRB No. 261 (not reported in printed volumes of BoardDecisions and Orders). See also on general question,Henry Heide,Inc., supra. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDa contract to expire with the certification year.There is an obviousfallacy in absolving the Respondent from a refusal to bargain becausethe Union did not offer to make a contract to expire within the certifi-cation year.Contrary to our dissenting colleague there was nothing"invalid" about the Union's bargaining request because it was not solimited.As the Board explicitly held in theHinde & Dauchcase,as well as in other cases, the term of a contract is a bargainable matter.We perceive no principle or concept in collective-bargaining doctrinewhich precludes the Union, with its majority status thus "conclusivelypresumed," fromrequestingin bargaining negotiations a contract ofreasonable length, and which makes it incumbent upon the Union tolimit its bargaining proposal to a contract having a term no later thanthe anniversary of its Board certification.Nor, in our view, shouldsuch a limitation be imposed on the Union solely because the Re-spondent had received information which gave rise to a doubt on itspart as to whether the Union will represent a majority of its employeesat the end of the certification year.The Respondent, in these circum-stances, could well have executed a contract with the Union to extendbeyond the certification year, in reliance upon the authenticity andreliability of the Board certification recently issued to the Union.Butif the Respondent nevertheless had valid reason to and did in good-faith doubt that the Union's majority would continue beyond theperipd of certification, and was unwilling to make a contract to extendbeyond the certification year, then in fulfillment of its statutoryobligation to bargain, and in the very nature of the bargaining process,it was affirmatively required, at the minimum, to indicate to the Unionitswillingness to make a contract for a term coextensive with the re-mainder of the certification year.4Contrary to our dissenting col-league's assertion, by finding that this was the Respondent's obliga-tion, we in no wise relieve the General Counsel of the burden of proofof a refusal to bargain.Such was the course followed by the em-ployers under similar circumstances in theHinde d i DauchandVulcancases, where the Board held that employers who offered to contract tothe end of but not beyond the certificate year had not violated Section8 (a) (5). These cases do not stand for the proposition, in the givencircumstances, that the employer mayavoidbargaining, as the Re-spondent did, while in the effective certification period; they do not,as the Trial Examiner apparently but erroneously thought, impose aburden on the Union to propose a contract only for the remainder ofthe certificate year.The essence of the holding in those cases was thatthe employer's good-faith doubt of the union's majority during thecertification year was a "legitimate" ground, such as any economic6 SeeN L R. B. v Reed & Prince Mfg.Co, 205 F. 2d 131 (C. A. 1) cert. denied 346U. S. 887, holding in part ". .the employer is obliged to makesomereasonable effort insome direction to compose his differences with the union,ifSection 8 (a) (5) is to beread as imposing any substantial obligation at all." AMERICAN STEEL FOUNDRIES535ground, to support the employer'sbargainingposition that the con-tract term coincide with the expiration of the certification year.Unlike the employers in theHinde & DauchandVulcancases, theRespondent here was not willing to, and did not in fact, recognize andbargain with the Union during and for the entire certification year.The distinction between the conduct of the employers in those casesand that of the Respondent is evident not only in Respondent's failureto indicate its willingness to contract until the end of the certificateyear, but also by the Respondent's own testimony and admission in itsanswer, describedsupra,that it would not recognize the Union afterDecember 31, 1953, though after such date there remained 3 effectivemonths in the certification year.That the Respondent continued to process grievances and in otherways dealt with the Union until December 31, 1953, the end of the7-month contract, has nothing to do with the sole question involved,that of its obligation to bargain for a new contract within the certifica-tion year.The immediate issue and the finding we make concerns theRespondent's refusal to bargain when it was obligated as a matter oflaw to do so.We further note thatLudlow Typo graph Company,108NLRB 1463, is a decision in a representation case and thus inappositeto this proceeding.Accordingly, we conclude that the Respondent violated Section 8(a) (5) of the Act by refusing, in the negotiations of December 10,1953, to bargain with the Union, which had been certified by the Boardon March 24, 1953, as the exclusive bargaining agent of the employees.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.It has been found that the Respondent refused to bargain collec-tively with the Union, as the exclusive representative of its employeesin the appropriate unit.We shall therefore order that the Respondentcease and desist from engaging in such, or any like or related, conduct;and upon request, bargain collectively with the Union as the repre-sentative of such employees, with respect to their rates of pay, wages,hours of employment, or other conditions of employment and, if anagreement is reached, embody the terms in a signed agreement.CONCLUSIONS OF LAW1.International Guards Union of America, Independent, is a labororganization within the meaning of Section 2 (5) of the Act.2.All watchmen at the Respondent's East Chicago, Indiana, plant,excluding all other employees, the chief watchman, assistant chief 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatchman, and all other supervisors as definedin the Act,constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.3.International Guards Union of America,Independent,was, onDecember 10,1953, and at all times since has been, the exclusive bar-gaining representative within the meaning of Section 9 (a) of theAct, of all employees in the aforesaid unit for the purposes of collec-tive bargaining.4.By refusing to bargain collectively with International GuardsUnion of America, Independent,as the exclusive representative of theemployees in the appropriate unit, the Respondent has engaged in andis engaging in unfair labor practiceswithin themeaning of Section8 (a) (5) of the Act.5.By such refusal to bargain,thereby interfering with, restraining,and coercing its employees in the exercise of rights guaranteed in Sec-tion7 of the Act,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, American Steel Foundries,Cast Armor Division,East Chicago,Indiana, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with the Union as the exclusiverepresentative of all its employees in the appropriate unit, with re-spect to rates of pay, wages, hours of employment,or other conditionsof employment.(b) In any like or related manner interfering with,restraining, orcoercing its employees in the exercise of the right to self-organization,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities,or to refrain from such ac-tivities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request,bargain collectively with the Union as the ex-clusive representative of the employees in the appropriate unit andembody in a signed agreement any understanding reached. AMERICAN STEEL FOUNDRIES537(b)Post at its plant in East Chicago, Indiana, copies of the noticeattached hereto and marked "Appendix A." s Copies of said notice, tobe furnished by the Regional Director for the ThirteenthRegion,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for sixty (60) consecutive days thereafter,in con-spicuousplaces, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.MEMBER RODGERS,dissenting :I cannot agree that under the circumstances of this casea findingiswarranted that the Respondent refused to bargain in violation ofSection 8 (a) (5).The Trial Examiner found that the Union sought andrequested acontract for a period of at least 6 months from the dateof the expira-tion of the existing contract.As the certification year ended onMarch 23, 1954, and as a contract for a period of atleast 6 monthsfrom December 31, 1953 (the expiration date of theexistingcontract),would have extended beyond the certification year, the Trial Examinerconcluded that the Respondent did not violate Section 8 (a) (5) byrefusing to execute a contract under those circumstances.This conclu-sion is, in my opinion, warranted by the Board's decisions in theHinde& DauchandVulcancases upon which the Trial Examiner relied.As the Board stated inHindedDauch,Any other position wouldhave deprived Respondent's employees of their right to determine atan appropriate time whether they desired to be represented any longerby the Union."The plain effect of the majority's decision is to create the requirementthat a union may demand a contract term extending beyond the certifi-cation year-to which, under theHinde d DauchandVulcancases,the Respondent is clearly under no obligation to agree-and the Re-spondent must nonetheless make an offer indicating "to the union hiswillingness to make a contract co-extensive with the remainder of thecertification year."In other words, the majority is saying that re-gardless of the propriety of the Union's bargaining request, theRespondent has the affirmative duty of coming forward with an offerwhich would have the effect of perfecting or correcting the Union'sinvalid request.It seems to me that the net effect of this line of5In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasoning is to adopt a rule, wholly unprecedented,which would relievethe General Counsel of the affirmative burden of proving that theRespondent refused to bargain in violation of the Act,and wouldshift to the Respondent the burden of proving that it did not refuseto bargain in good faith.Apart from the above considerations,which in and of themselvesdemonstrate serious error in the majority's disposition of this case, Ifeel it incumbent on my part to call attention to what I regard as agross misconceptionby the majority of the 1-yearcertification rule.In the first place, the construction my colleagues give to the 1-yearcertification rule is patently overextended.The Court of Appeals forthe Second Circuit inN. L. R. B. v. Geraldine Novelty Co.,173 F. 2d14, stated :Consistently with the purposeof the Actto insure to employees theright to have a collective bargaining representation of their ownchoosing,the Board has established the administrative doctrinethat once the representative has been certified,or recognized bycontract,there must be some measure of permanence to the rela-tionship.Such a period of stability usually extends for about ayear in the case of a certified union without a contract,or untilnear the end of a contract term, if a union contract exists.[Em-phasis supplied.]Here, the Union was certified on March 24,1953.On May 25, 1953,the Union and the Respondent executed a collective-bargaining agree-ment to expire on December 31, 1953-or less than 3 months before theend of the certification year.In theLudlow Typographcase, the Board stated in explicit languagethat:It must never be forgotten that the Act is designed primarily toprotect the right of employees to self-organization and that therefusal to conduct an election when a substantial number of em-ployees have indicated a desire to change bargaining representa-tives is a restraint on that right.Such a restraint for a reason-able period of time, as after certification,may be necessary toachieve a measure of stability in labor relations,but it should notextend beyond what is absolutely essential for the establishmentof sound labor relations.The original reason for the 1-year certi-fication rule was to afford time to the certified union and the em-ployer for negotiating a collective bargaining agreement free ofinterference by rival claims of representation.The rule itself wasa pronouncement of the Board and is nowhere required by theAct. In theBoard's experience,1 year is an adequate time for thecertified union and the employer to reach agreementon termsand conditions of employment,if they are ever to do so.But, if AMERICAN STEEL FOUNDRIES539the parties are able to agree on a collective bargaining contractin less than the 1 year allotted, there is no sound reason for sayingthat they shall have the remainder of the year to make a secondor third contractfree of interferenceby rival claims of represen-tation.[Emphasis supplied.]The facts of this case fall within the precise lines of theLudlowTypographsituation.Unlike theBay Brookstype of case where amajority of the employees,1 week after the Board election repudiatedtheir previously expressed desire to have the union represent them,and the Respondent refused to deal withthe Unionfor that reason,we have here a situation where within the 1-year certification year,the parties not only executed an agreement but actually bargainedfully duringthe entire term of the contract.If theLudlow Typo-graphdecisionmeans anything,itmeans that where a contract ismade within the certification year and expires prior to the end of thatyear, petitions for elections will be entertained without waiting for thecertification year to end.As the Board stated it,"we believe that asounder rule and one more in keeping with the purposesof the Actis to allow the contract to controlthe filingof a new petition."[Em-phasis supplied.]Under these circumstances, theLudlow Typo graphdecision is clearly apposite and cannot be summarily brushed aside,as the majority apparently does in its present decision.If the Re-spondent could have raised a question concerning representation, asitwas unquestionably entitled to do underLudlow Typo graph,itcould likewise raise, beforenegotiatinga second contract,the ques-tion of the repudiation of the Union by the employees in the unit asaffecting the Union'smajority status,without incurring the risk of arefusal to bargain finding.The majority's comment to the effect that the principle enunciatedby the Board inLudlowTypograph"is a decision in a representationcase and thus inapposite to this proceeding"is unconvincing to say theleast.My colleagues apparently fail to see the clear impact whichprinciples established in representation proceedings have upon therights and obligations of parties in unfair labor practice cases. Inso doing, they choose to ignore, without explanation or excuse,the in-numerable decisions of this Board where the rights of parties in unfairlabor practice cases were determined by applying principles estab-lished in representation proceedings.By way of example,I wouldrefer my colleaguesto theWilliamPenn BroadcastingCompany 6case.In that case the Board was called upon to determine whetheran employer had violated Section 8(a) (2) and (1) of the Act bycontinuingto bargainwith an incumbent union in the face of a peti-tion filed by a rival union.The Board held that an employer does693 NLRB 1104. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot violate the Act under such circumstances unless the pending peti-tion creates a real question concerning representation.And in thelatter connection the Board, significantly, had this to say :The existence of such a question concerning representation isdeterminable by applying the same criteria, contemplated in Sec-tion 9 of the Act, that are uniformly applied by the Board infinding a "question of representation" before proceeding to anelection.The Board then went on to dismiss the complaint on the groundthat no question covering representation existed since it had not beenestablished that the pending petition encompassed employees withinan appropriate unit.If, in thePenn Broadcasting Companycase, the question of whetheror not the Act has been violated is made to turn on whether, in arepresentation proceeding, the Board would find that the petitionraised a question concerning representation, I am at a loss to under-stand why, in the instant case, the Respondent's obligation to bargainwith the Union does not similarly hinge on whether, in a representa-tion case, the Board would find that a question of representationexisted at the time of the Union's bargaining request.Under the cir-cumstances, I am compelled to conclude that the true reason for themajority's refusal to apply theLudlowrule to this case is not that theyconsiderLudlow"inapposite" but that they would limit the applica-bility ofLudlowto questions concerning representation raised byunions, to the arbitrary exclusion of employers.They would, of coursethereby contravene Section 9 (2) of the Act which requires uniformityof treatment in the determination of questions concerning representa-tion.My colleagues seem to forget that, as stated by the court inDavis Furniture Company, et al. v. N. L. R. B.,205 F. 2d 355, 357(C.A. 9) "Congress made [the Board] an agency not asa laborBoard-created to aid labor in its struggle against the employer.Asshown by its name Congress created [the Board] to be a board con-cerned with the administration of `labor relations' in which the rightsof the employer are to be as jealously guarded as those of theemployee."Accordingly, apart from the basic error by the majority in effectingan unwarranted shift of the burden of proof from the General Counsel,where it properly belongs, to the Respondent, the majority decisionis completely inconsistent with the Board's expressed policy as enun-ciated inLudlow Typograph.For these reasons, I would adopt the Trial Examiner's recommendeddismissal of the complaint.MEMBERLEEDOMtook no part in the consideration of the aboveDecision and Order. AMERICAN STEEL FOUNDRIESAPPENDIX ANOTICE TO ALL EMPLOYEES541Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with InternationalGuards Union of America, Independent, as the exclusive represen-tative of all employees in the bargaining unit described herein withrespect to rates of pay, wages, hours of employment, or other condi-tions of employment.WE WILL NOT in any like or relatedmannerinterfere with, re-strain, or coerce our employees in the exercise of the rightto self-organization, to form labor organizations, to join or assist Interna-tional Guards Union of America, Independent, or any other labororganization, to bargain collectively through representatives oftheir choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL bargain upon request with International Guards Unionof America, Independent, as the exclusive representative of all em-ployees in the bargaining unit described herein with respect torates of pay, wages, hours of employment, or other conditions ofemployment, and embody in a signed agreement any understand-ing reached.The bargaining unit is :All watchmen at the Respondent's East Chicago, Indiana,plant, excluding all other employees, the chief watchman, as-sistant chief watchman, and all other supervisors as defined inthe Act.AMERICAN STEEL FOUNDRIES,CAST ARMOR DIVISION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by International Guards Union of America, Independent, here-in called the Union, the General Counsel by the Regional Director for the ThirteenthRegion(Chicago,Illinois)of the National Labor Relations Board, herein called the 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard, issued his complaint, dated April 15. 1954, against American Steel Foundries,Cast Armor Division, herein called the Respondent, alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commerce within themeaning ofSection 8 (a) (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of thecomplaint and the charge, together with notice of hearing, were duly served uponthe Respondent and the Union.With respect to the unfair labor practices, the complaint alleges in substance thatsince October 19, 1953, the Respondent has refused to bargain with the Union asthe certified representative of employees in an appropriate unit at the Cast ArmorDivision and thereby has interfered with, restrained, and coerced its employees in theexercise of rights guaranteed by the Act. In its answer the Respondent denies that itis engaged in commerce at its Cast Armor Division or that such operations affect com-merce within the meaning of the Act, admits that on December 10, 1953, it refusedto bargain with the Union upon the latter's request, but denies that said refusal to bar-gain was or is an unfair labor practice.Pursuant to notice a hearing was held before me on May 10, 1954, at Chicago,Illinois.The General Counsel, the Respondent, and the Union were representedat the hearing by counsel or representative.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.Before the close of the hearing, the General Counsel and the Re-spondent presented their views and arguments on the record.The Respondent'smotion to dismiss the complaint, made at the conclusion of the hearing and uponwhich I reserved ruling, is disposedof in accordance with the findings herein.Onlythe Respondent has fileda brief.Upon the entire record of the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a New Jersey corporation with its principal office located inChicago, Illinois, operates manufacturing plants in the States of Illinois, Indiana,New Jersey, Ohio, and Pennsylvania.The plant involved in this proceeding, locatedin East Chicago, Indiana, is owned by the United States Government and is knownas the Cast Armor Division.From January 18, 1951, to October 1, 1953, the Re-spondent operated the Cast Armor Division for the Ordnance Department of theUnited States Army and, under a "letter-order" contract, produced turrets andhulls for a new medium tank. The "letter-order" was a cost reimbursable type ofcontract under which all purchases made by the Respondent for the plant in excessof $500 required prior written approval of the Government contracting officer orhis representative, title to all materials, tools, and equipment remained in the Gov-ernment, and all castings produced by the Respondent belonged to the Governmentand were shipped by the Respondent under written direction of the Chicago OrdnanceDistrict.During this period, the Respondent caused materials to be purchased and trans-ported to the Cast Armor Division from outside the State of Indiana in an annualamount exceeding $200,000 in value and caused large quantities of products pro-duced at this plant to be transported outside the State of Indiana in an annual amountexceeding $200,000 in value. Insofar as possible all accounts and records for thisplant were kept separate from the Respondent's other operations. Some supplies andequipment,manufactured at the Respondent's other plants, were shipped to theCast Armor plant.'However, no product manufactured in any of the Respondent'sother plants became a part of the product manufactured in the Cast Armor plantand no shipments were made from the Cast Armor plant to any other plant of theRespondent.The Respondent had a single manager of industrial relations for allplants, including the Cast Armor Division.On September 30, 1953, production ceased at the Cast Armor Division and thecontract with the Ordnance Department was amended to provide for "laying away"the plant.This consisted of protecting the machinery and equipment for long-termstorage, without heat, in such a way that the plant could be quickly reactivated ifnecessary.This operation was about 98 percent completed by January 31, 1954.The Respondent and the Ordnance Department then entered into two new contractswhich are now in effect. One contract requires the Respondent to protect and main-1 For example, couplers were manufactured at the Respondent's Alliance plant and sentto the Cast Armor Division. AMERICAN STEEL FOUNDRIES543taro the Cast Armor plant by providing guard service and maintenance employeesto inspect and make minor repairs to equipment,machinery,buildings,and struc-tures.The second contract requires the Respondent to provide supervision over theerection of dehumidifying hutments2to be used for the storage of Government-owned equipment shipped to the plant from other Government locations.Theactual work of erecting the hutments is performed by subcontractors hired by theRespondent,with the approval of the Ordnance Department.The guards andmaintenance personnel are employees of the Respondent.The arrangements underboth contracts are on a cost reimbursable basis. It is estimated that the protectiveequipment and material to be purchased during 1954 in order to maintain the plantin this standby basis will cost about $14,000.The record does not disclose howmuch money the Respondent will receive for the services rendered under thesecontracts.On the above-stipulated and undisputed facts, the Respondent contends that sincethe cessation of production at the Cast Armor plant on September 30, 1953, no basisexists for the assertion of jurisdiction by the Board as a matter of law or of policy 3I find these contentions to be without merit.Aside from the multistate aspects ofthe Respondent'soperations,the record is clear, and I find, that the Respondent'soperations at the Cast Armor plant,both before and after September 30, 1953,substantially affect the national defense.Ifind that the Respondent's operationsaffect commerce within the meaning of the Act and that it will effectuate the policiesof the Act for the Board to assert jurisdiction in this proceeding.4II.THE ORGANIZATION INVOLVEDThe complaint alleges, the answer admits,that I find that International GuardsUnion of America,Independent,isa labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The refusal to bargainThe material facts are not in dispute.On March 24,1953, the Union was certified by the Board as the exclusive bargain-ing representative for a unit of guards at the Cast Armor plant.5On May 25, 1953,the Union and the Respondent executed a contract which was to terminate on De-cember 31,1953, and which permitted either party to give written notice,60 daysprior to the termination date, of a desire to make changes and to discuss terms andconditions of a new agreement.The contract also provided,inter alia,for a modi-fied union shop and for the checkoff of union dues and assessments.On October 13, 1953, the Respondent's director of personnel received from MerlinW. Griffith,the Union's vice president,a letter advising that the Union desired tonegotiate a new agreement and suggesting the third week in November as a suitabletime for a meeting.On December 3, 1953, the Respondent's acting personnel super-visor wrote to Griffith,acknowledging a telephone conversation in which Griffith hadproposed that the present contract be extended for 6 months,reaffirming his earlierassertion of lack of authority to negotiate contracts for the Respondent,advising thatthe writer had contacted E. J. Walsh, Respondent'smanager of industrial relations,who suggested a meeting for December 10, 1953, and asking whether the proposeddate was satisfactory.Upon a further exchange of correspondence,itwas mutuallyagreed to meet at 1 p. m. on December 10.Theseare buildings within a buildingOn Februai y 25, 1053, the Board asserted jurisdiction and directed an election in theunit of guards involved in this proceeding (13-RC-3148)4Page Airways, Inc,108 NLRB 1105(In this case,the services rendered by theemployer to the Ordnance Corps of the United States Army consisted of the storage andprotection of machine tools used in the production of ammunition,arms, and other militaryequipment)See alsoMachine Produceis Company.32-RC-701(not ieported in printedvolumes of Boaid Decisions and Orders)(Here the employer was engaged on a cost-plusbasis in processing and storing military type vehicles owned by the United States ofAmerica )G The unit was defined as consisting of all watchmen at the Respondent'sEast Chicago,Indiana, plant,excluding all other employees,the chief watchman,assistant chief watch-man, and all other supervisors as defined in the Act(13-RC-3148,not reported in printedvolumes of Board Decisions and Orders). 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeanwhile on November 6, 1953, the Respondent received a petition addressed toPersonnel Supervisor Mauk and signed by a majority of the guards then in the umt.eThe pertinent paragraphs of the petitions are as follows:We, the undersigned Guards of the Cast Armor Division,American SteelFoundries do not want representation or membership in Local No. 47 of theInternationalGuards Union of America at the expiration of their presentcontract.We do not know what procedure we must follow to discontinue membershipin the above union so, we are informing you now of our feelings in this matter.The undersigned wish to bring this matter to your attention now, since ourpresent contract with the Company expires at the end of this year.The undisputed evidence shows, as the General Counsel concedes, that the Re-spondent had nothing to do with the initiation,preparation,or circulation of thispetition and in no way influenced the guards with respect to their union representation.The constitution and bylaws of the International and the Local contain no provisionsfor the voluntary withdrawal or resignation of membership.At the December 10 meeting, the Union was represented by Vice-President Griffith,Local Union Representative Parker, and Business Agent Echoles;the Respondentwas represented by its manager of industrial relations,Walsh, and former PersonnelSupervisor Saunders.Only Griffith and Walsh testified as to what occurred at thismeeting and there is no serious dispute between them.Griffith offered to renew the current contract, without change, to take effectat its expiration on December 31, 1953.Walsh refused because of the petitionreceived by the Respondent and signed by a majority of the guards to the effectthat they no longer wanted to be represented by the Union at the expiration of thecurrent contract.Griffith then accused the Respondent of intimidating the guardsinto signing this petition,an accusationwhich Walsh denied.Walsh testified thatwhen he turned down Griffith's request for a renewal of the current contract for thereasons already set forth, Griffith offered to extend the existing contract for a periodof 6 months,which Walsh refused forthe same reasons.Griffith testified that hedid not remember the period for which he offered to renew the contract but thathe was certain that he wanted it to coincide with the wage negotiations under thecontract of the United States Steelworkers for production and maintenance employees.In view of the undisputed fact that the contract of the United States Steelworkersexpires on September 1, 1954, I find that Griffith offered either to renew the contractas it was (for a period extending a little over 7 months) or to extend the contract fora period of 6 months from December 31, 1953. Neither Griffith nor Walsh offeredor requested a renewal or extension to the end of the certificate year.On December 17, 1953, the Union filed the present refusal to bargain charge withthe Board.The Respondent continued to process grievances and to deduct duesunder the then existing contract, and as late as December 31, 1953, honored theUnion's request for a deductionof an assessmentpursuant to the terms of thecontract.So far as appears from the record,the Union neither communicated withthe Respondent in any way nor sought to process any grievances after the expirationof the contract.At all times from November 6, 1953, to the date of the hearing onMay 10, 1954, the signatures on the withdrawal petition represented either a majorityor 50 percent of the guards employed in the unit.?B.Conclusions as to alleged violations of Section 8 (a) (5) and (1)The General Counsel contends that the Respondent violated its statutory duty tobargain with the Union in violation of Section 8 (a) (5) and (1) of the Act (1)by failing to meet with the Union within a reasonable time, such as a week, afterreceipt of the Union's letter of October 12, 1953, requesting a meeting to negotiatea new contract,which failure allegedly was a factor in causing the guards to signthe withdrawal petition, and (2), in any event, by refusing during the certificate yeareDue to the cessation of production,the number of guards employed by the Respondentin the unit had been reduced from 70, at the time of the Union's certification,to 16 atthe time of the submission of this petition,which was signed by 10 of the guards thenemployed7 By March 1,7934,the number of guards employed in the unit had been reduced toeight.Of this number,the signatures of four appear onthe withdrawalpetition.TheRespondent has no plansfor therecall of the laid-off guards but anticipates that thecomplement of eight will continue so long as the plant remains in standby condition. AMERICAN STEEL FOUNDRIES545on December 10, 1953, to negotiate a new contract or to renew the old one, to takeeffect on December 31, 1953, approximately 21/2 months before the termination ofthe certificate year. In its brief, the Respondent contends that there was no unusualdelay in arranging the meeting date for December 10; that the Respondent in noway contributed to the Union's loss of majority, as disclosed by the record and thewithdrawal petition submitted to the Respondent on November 6; that in view ofthe Union's loss of majority representation, the Respondent was under no obligationto execute a second contract to extend for a period beyond the certificate year; andthat, in any event, the drastic reduction in the number of guards and other employeesnecessitated by the cessation of production coupled with the withdrawal petitionsigned by a majority of the guards in the unit and the fact that the Union had alreadyenjoyed the benefits of one contract since certification, constituted the "unusualcircumstances" required by the Board to render the 1-year certification ruleinapplicable.I find no merit in the General Counsel's first contention. In its letter of October12, the Union itself suggested the third week in November as a suitable meetingdate.As that date was subsequent to the Respondent's receipt of the withdrawalpetition on November 6, the Respondent's failure to meet with the Union untilDecember 10 could in no way have induced the guards to sign the withdrawalpetition.Moreover, the Respondent was acting in good faith in not meeting withtheUnion until December 10.The Respondent deals with 6 or 7 other unions,and was engaged in processing a number of grievances and arbitration cases. Finallythis date was mutually agreed upon after correspondence with the Union which atno time voiced any dissatisfaction or objection. I find that the Respondent did notrefuse to bargain by not arranging a meeting date before December 10.With respect to the General Counsel's contention of a refusal to bargain on Decem-ber 10, 1953, the record shows, as I have previously found, that the Union soughtand requested a contract to extend for a period of at least 6 months from December31, the expiration date of the then current contract.The Respondent refused becauseof the withdrawal petition signed by a majority of the guards in the unit.Griffithgave no indication or intimation that he would even consider a contract extendingto March 23, 1954, the end of the certification yearOn December 10, the Respondententertained a good-faith doubt as to the Union's continued majority representationin view of the withdrawal petition of November 6. The Respondent had engaged inno unfair labor practices and the withdrawal petition contained the free and volun-tary signatures of a majority of the guards in the unit.Under these circumstances,the Respondent did not violate Section 8 (a) (5) and (I) of the Act by refusingto execute a contract extending beyond the certificate year.8As the Board statedin theHinde & Dauchdecision, to hold otherwise would "require the employees toforego the right, which the Act gives them, to reject their bargaining representativeat the end of the certification year."As for the Respondent's alternative contention that, in any event, "unusual circum-stances" existed in this case which rendered the certificate-year rule inapplicable, Iam of the opinion that this issue is not presented to me for decision by this record.Except for the refusal to execute the contract sought by the Union on December 10,which I have found was not unlawful, the record discloses, without contradiction,that the Respondent continued to recognize and deal with the Union whenever re-quested.As the Union did not seek or display any interest in a contract for thebalance of the certificate year and as the Union never sought any further dealingswith the Respondent after the termination of the contract on December 31, 1953, theRespondent has never been put to the test of failing to honor the Union's certificatefor the remainder of the year which expired on March 23, 1954. It may well bethat, upon request, the Respondent would have refused to recognize the Union as theexclusive bargaining agent or to process any union grievances during the approximate21/2 remaining months of the certificate year.However, on the basis of the recordbefore me, any holding to that effect would have to be based on pure speculation.Under all these circumstances, I find that this record does not truly pose the alterna-tive issue raised by the Respondent.On the basis of the foregoing, I shall recommend that the complaint be dismissed inits entirety.[Recommendations omitted from publication.]8Vulcan Steel Tank Corporation,106 NLRB1278;The Hinde t Dauch Paper Company,104 NLRB 847.